ORDER

PER CURIAM.
James Hawkins appeals the judgment entered upon a jury verdict finding him guilty of two counts of statutory rape in the first degree, four counts of statutory sodomy in the first degree and two counts of child molestation in the first degree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 30.25(b).